Title: From John Adams to William Bentley, 28 July 1819
From: Adams, John
To: Bentley, William



my Inestimable Friend.
Quincy July 28th. 1819

The Essex Register, its Editors, and Printers are not only Innocent but meritorious for Publishing the pretended Meclengburg Resolutions—I have transmitted to Mr Jefferson the National Register, for his Satisfaction.—Such impostures, which our Polished English friends call Hoaxes, and boares—I am unpolite enough to think; ought to be called forgery’s, and Villany’s, and the Authers of them ought to be exposed to public Resentment—for their tendency is to produce confusion and uncertainty in the minds of the present Generation, and in all History.—
I hope the Auther of the second North Carolina Volcano will be detected and brought to Shame.—
I will now add—that I am greatly obliged to the proprietors of the Essex Register; for kindly sending me that paper—but as it is an expence and trouble to them; it hurts my feelings—because the necessity’s of my Family must prevent me for from subscribing for it—though I think it is the best paper amongst the many that I receive, and cannot read.—
I am Sir, with great Esteem, and Sincere / affection, your obliged / Friend and humble Servt
John Adams